69 F.3d 548
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert KETCHUM, Jane Doe, on behalf of themselves and allothers similarly situated, Plaintiff-Appellant,v.The DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, LloydMiller, Regional Director, Mr. Juarez, Investigator, NorrenNorden, Clela Long, and Dan Gallegos, each of themindividually and in their own capacities as Coordinators forHud Section 8 Housing for the Colorado Department ofInstitutions, Defendants-Appellees.
No. 95-1053.
United States Court of Appeals, Tenth Circuit.
July 6, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Mr. Ketchum appeals the district court's order denying leave to proceed in forma pauperis and denying his motion to file a pro se complaint.  Mr. Ketchum is no stranger to the federal courts.  His history of filing pro se civil rights actions has been thoroughly documented in a published opinion.  See Ketchum v. Cruz, 775 F.Supp. 1399 (D. Colo.1991) (Appendix A).  In that opinion, the district court explained the procedures Mr. Ketchum would be required to follow in order to file future pro se complaints in the District of Colorado.  Id. (Appendix B) ("Failure to comply with the procedures and principles mandated by this order shall be sufficient grounds for denying the petition for leave to file.").  Mr. Ketchum has failed to comply with those requirements in this case.


3
Mr. Ketchum's motion for leave to proceed in forma pauperis is accordingly DENIED and his appeal is DISMISSED.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)